


110 HRES 416 EH: Expressing the sense of the House of

U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 416
		In the House of Representatives, U.
		  S.,
		
			June 25, 2007
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the public service of Tony Blair, Prime Minister of
		  the United Kingdom.
	
	
		Whereas Tony Blair has served as the Prime Minister of the
			 United Kingdom for more than a decade, winning three general elections as
			 leader of the Labour Party;
		Whereas Mr. Blair played an instrumental role in achieving
			 peace in Northern Ireland and negotiating the Good Friday Agreement which
			 brought all communities into the political and governmental process and ended
			 centuries of division, conflict, and strife;
		Whereas Mr. Blair committed himself to bringing devolved
			 government to Northern Ireland which was achieved with the recent decision of
			 the Democratic Unionist Party and Sinn Féin agreeing to form a power-sharing
			 government;
		Whereas the United Kingdom and the United States have had
			 a long-standing alliance which was further strengthened during Tony Blair’s
			 tenure as he and the United Kingdom stood side-by-side with the United States
			 during conflicts in Bosnia, Kosovo, Afghanistan, and Iraq;
		Whereas Mr. Blair showed British solidarity with the
			 United States after the 9/11 terrorist attacks by being the first foreign
			 leader to visit Ground Zero and attending President Bush’s speech before a
			 joint session of Congress on September 20, 2001;
		Whereas Mr. Blair displayed exemplary leadership as Prime
			 Minister when the United Kingdom suffered its own terrorist attacks on July 7,
			 2005, when suicide bombers killed 52 people traveling on London’s public
			 transportation system;
		Whereas the United Kingdom has been a steadfast ally to
			 the United States in the Global War on Terror as it is the second largest
			 contributor of coalition forces in Iraq and Afghanistan; and
		Whereas on July 17, 2003, Mr. Blair was awarded the
			 Congressional Gold Medal that declared Congress finds that Prime
			 Minister Tony Blair of the United Kingdom has clearly demonstrated, during a
			 very trying and historic time for our two countries, that he is a staunch and
			 steadfast ally of the United States of America.: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)recognizes the remarkable public service of
			 Tony Blair during his tenure as Prime Minister of the United Kingdom;
			 and
			(2)expresses appreciation to Mr. Blair for his
			 steadfast support for the United States and Britain’s invaluable alliance to
			 our Nation.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
